The defendant was convicted of the offense of trespass by cutting timber on the lands of another with intent, etc., under section 7828 of the Code of 1907, and appeals. There was no merit in defendant's objection to going to trial. Local Acts Ala. 1919, p. 86 et seq. The statute under which defendant was convicted reads in part as follows: "Any person who knowingly enters upon the land of another and cuts down any wood or timber growing thereon, with intent to remove and appropriate the same to his own use, shall, on conviction, be fined," etc. The court has read the testimony in this case en banc, and is of the opinion that there is an entire absence of evidence showing or tending to show that the essential elements of the offense charged were present. If it be said that there is legal evidence tending to show that defendant did cut some trees on the lands of the prosecutor, yet we think, and hold, that there was none showing that he did so knowingly or with a criminal intent. The general affirmative charge, duly requested, should have been given in defendant's favor, and for its refusal the judgment will be reversed and the cause remanded.
Reversed and remanded.